UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 10-Q [X] QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended June 30, or [ ] TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to COMMISSION FILE NUMBER 0-6247 ARABIAN AMERICAN DEVELOPMENT COMPANY (Exact name of registrant as specified in its charter) DELAWARE 75-1256622 (State or other jurisdiction of (I.R.S. employer incorporation or organization) identification no.) 10830 NORTH CENTRAL EXPRESSWAY, SUITE 175 75231 DALLAS, TEXAS (Zip code) (Address of principal executive offices) Registrant’s telephone number, including area code:(214) 692-7872 Former name, former address and former fiscal year, if changed since last report. NONE Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports) and (2) has been subject to such filing requirements for the past 90 days. YesXNo Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See definition of “large accelerated filer,” “accelerated filer,” “non-accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer Accelerated filer _X_ Non-accelerated filer Smaller reporting company Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Act). Yes NoX_ Number of shares of the Registrant's Common Stock (par value $0.10 per share), outstanding at August 7, 2008: 23,471,995. PART I. FINANCIAL INFORMATION ITEM 1. FINANCIAL STATEMENTS. ARABIAN AMERICAN DEVELOPMENT COMPANY AND SUBSIDIARIES CONSOLIDATED BALANCE SHEETS JUNE 30, 2008 (unaudited) DECEMBER 31, 2007 ASSETS Current Assets Cash and cash equivalents $ 3,226,874 $ 4,789,924 Trade Receivables, Net of allowance for doubtful accountsof $35,000 and $35,000, respectively 17,712,838 12,310,561 Current portion of notes receivable, net of discount anddeferred gross profit of $93,285 and $101,620,respectively 599,484 609,777 Financial contracts 4,822,702 206,832 Prepaid expenses and other assets 689,081 648,313 Inventories 6,364,498 2,887,636 Taxes receivable 363,650 1,070,407 Total Current Assets 33,779,127 22,523,450 Property, Pipeline and Equipment 40,468,166 32,229,709 Less: Accumulated Depreciation (13,374,237 ) (12,463,214 ) Net Property, Pipeline and Equipment 27,093,929 19,766,495 Al Masane Project 37,760,702 37,468,080 Investment in ALAK 3,525,000 Other Assets in Saudi Arabia 2,431,248 2,431,248 Mineral Properties in the United States 1,085,619 1,084,617 Notes Receivable, net of discount of $21,870 and$70,421, respectively, net of current portion 647,417 935,937 Other Assets 10,938 10,938 TOTAL ASSETS $ 106,333,980 $ 84,220,765 LIABILITIES AND STOCKHOLDERS’ EQUITY Current Liabilities Accounts payable $ 5,855,540 $ 4,524,042 Accrued interest 94,756 85,552 Accrued liabilities 1,224,160 1,931,822 Accrued liabilities in Saudi Arabia 1,416,666 1,406,801 Notes payable 11,012,000 11,012,000 Current portion of long-term debt 404,573 30,573 Current portion of other liabilities 630,731 630,731 Total Current Liabilities 20,638,426 19,621,521 Long-Term Debt, net of current portion 19,588,760 9,077,737 Post Retirement Benefit 823,500 441,500 Other Liabilities, net of current portion 747,531 990,375 Deferred Income Taxes 2,513,413 677,131 Minority Interest in Consolidated Subsidiaries 779,991 794,646 STOCKHOLDERS' EQUITY Common Stock-authorized 40,000,000 shares of $.10 par value;issued and outstanding, 23,171,995 and 22,601,994 sharesin 2008 and 2007, respectively 2,317,199 2,260,199 Additional Paid-in Capital 41,162,707 37,183,206 Retained Earnings 17,762,453 13,174,450 Total Stockholders' Equity 61,242,359 52,617,855 $ 106,333,980 $ 84,220,765 TOTAL LIABILITIES AND STOCKHOLDERS' EQUITY See notes to consolidated financial statements. 2 ARABIAN AMERICAN DEVELOPMENT COMPANY AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF INCOME (UNAUDITED) THREE MONTHS ENDED SIX MONTHS ENDED JUNE 30 JUNE 30 2008 2007 2008 2007 REVENUES Petrochemical Product Sales $ 33,541,163 $ 25,751,146 $ 63,659,884 $ 48,106,002 Transloading Sales 8,044,856 8,044,856 Processing Fees 1,025,147 1,389,546 2,140,483 2,697,380 42,611,166 27,140,692 73,845,223 50,803,382 OPERATING COSTS AND EXPENSES Cost of Petrochemical Product Sales and Processing(including depreciation of$251,486, $197,668, $485,805,and $393,167, respectively) 35,765,551 22,170,241 62,121,485 36,765,296 GROSS PROFIT 6,845,615 4,970,451 11,723,738 14,038,086 GENERAL AND ADMINISTRATIVE EXPENSES General and Administrative 1,965,070 1,715,405 4,622,980 3,842,790 Depreciation 78,872 56,565 155,057 110,749 2,043,942 1,771,970 4,778,037 3,953,539 OPERATING INCOME 4,801,673 3,198,481 6,945,701 10,084,547 OTHER INCOME (EXPENSE) Interest Income 44,165 86,448 108,103 149,043 Interest Expense (56,289 ) (68,173 ) (90,307 ) (159,045 ) Minority Interest 4,649 8,276 14,655 10,349 Miscellaneous Income 19,556 29,817 44,866 19,265 12,081 56,368 77,317 19,612 INCOME BEFORE INCOME TAXES 4,813,754 3,254,849 7,023,018 10,104,159 INCOME TAXES 1,641,668 1,082,522 2,435,015 3,290,369 NET INCOME $ 3,172,086 $ 2,172,327 $ 4,588,003 $ 6,813,790 Basic Earnings per Common Share Net Income $ 0.14 $ 0.10 $ 0.20 $ 0.30 Basic Weighted Average Number of Common Shares Outstanding 23,471,995 22,901,994 23,295,291 22,888,794 Diluted Earnings per Common Share Net Income $ 0.13 $ 0.09 $ 0.19 $ 0.29 Diluted Weighted Average Number of Common Shares Outstanding 23,872,854 23,301,961 23,702,998 23,259,361 See notes to consolidated financial statements. 3 ARABIAN AMERICAN DEVELOPMENT COMPANY AND SUBSIDIARIES CONSOLIDATED STATEMENT OF STOCKHOLDERS' EQUITY (UNAUDITED) FOR THE SIX MONTHS ENDED JUNE 30, 2008 ADDITIONAL COMMON STOCK PAID-IN RETAINED SHARES AMOUNT CAPITAL EARNINGS TOTAL DECEMBER 31, 2007 22,601,994 $ 2,260,199 $ 37,183,206 $ 13,174,450 $ 52,617,855 Investment in ALAK 500,000 50,000 3,475,000 3,525,000 Common Stock Issued to Directors 30,001 3,000 226,501 229,501 Common Stock Issued to Employees 40,000 4,000 278,000 282,000 Net Income - 4,588,003 4,588,003 JUNE 30, 2008 23,171,995 $ 2,317,199 $ 41,162,707 $ 17,762,453 $ 61,242,359 See notes to consolidated financial statements. 4 ARABIAN AMERICAN DEVELOPMENT COMPANY AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF CASH FLOWS (UNAUDITED) SIX MONTHS ENDED JUNE 30, 2008 2007 OPERATING ACTIVITIES Net Income $ 4,588,003 $ 6,813,790 Adjustments to Reconcile Net Income To Net Cash Provided by (Used in) Operating Activities: Depreciation 640,862 517,056 Accretion of notes receivable discounts (56,886 ) (79,787 ) Accretion of unrealized gross profit (52,139 ) Unrealized Gain on Financial Contracts (4,615,870 ) (3,931,783 ) Stock Compensation 282,000 99,000 Deferred Income Taxes 1,836,282 1,248,329 Postretirement Obligation 202,000 589,455 Minority interest (14,655 ) (10,349 ) Changes in Operating Assets and Liabilities: Increase in Trade Receivables (5,402,277 ) (2,570,164 ) Decrease in Notes Receivable 355,699 450,748 Decrease in Income Tax Receivable 706,757 (Increase) Decrease in Inventories (3,476,862 ) 437,224 Decrease in Other Assets 178,192 Decrease in Financial Contract Deposits 1,500,000 Increase in Prepaid Expenses (40,770 ) (17,112 ) Increase (Decrease) in Accounts Payable and Accrued Liabilities 1,099,909 (120,859 ) Increase in Accrued Interest 9,204 651 Increase (Decrease) in Accrued Liabilities in Saudi Arabia 9,865 (270,472 ) Net Cash Provided by (Used in) Operating Activities (3,876,739 ) 4,781,780 INVESTING ACTIVITIES Additions to Al Masane Project (292,622 ) (226,351 ) Additions to Property, Pipeline and Equipment (8,277,710 ) (3,067,911 ) Additions to Mineral Properties in the U.S. (1,002 ) (44 ) Net Cash Used in Investing Activities (8,571,334 ) (3,294,306 ) FINANCING ACTIVITIES Additions to Long-Term Debt 10,900,000 Repayment of Long-Term Debt (14,977 ) (2,474,452 ) Repayment of Note to Stockholders (500 ) Net Cash Provided by (Used in) Financing Activities 10,885,023 (2,474,952 ) NET DECREASE IN CASH (1,563,050 ) (987,478 ) CASH AND CASH EQUIVALENTS AT BEGINNING OF PERIOD 4,789,924 2,939,022 CASH AND CASH EQUIVALENTS AT END OF PERIOD $ 3,226,874 $ 1,951,544 Supplemental disclosure of cash flow information: Cash payments for interest $ 272,411 $ 158,392 Cash payments for taxes $ 152,328 $ 1,915,000 Supplemental disclosure of non-cash items: Capital expansion amortized to depreciation expense $ 309,414 $ 219,960 Investment in ALAK $ 3,525,000 $ Issuance of common stock for settlement of accrued directors’ compensation $ 229,501 $ See notes to consolidated financial statements. 5 ARABIAN AMERICAN DEVELOPMENT COMPANY AND SUBSIDIARIES NOTES TO CONSOLIDATED FINANCIAL STATEMENTS (UNAUDITED) 1.
